Van Wyck, Ch. J.
The action is to recover for services performed by a civil engineer and surveyor in making maps, plans and surveys to locate streets and lots on an 1,100-acre tract of land at Nantucket, Mass., owned jointly by the defendants, and which they were developing into city lots. The plaintiff’s proof is so overwhelming that it would have been reversible error for the referee to have found that the defendants were entitled to the, judgment. The appellants contend that the evidence does not show the liability of any of the defendants except McKeever, nor that defendants were the joint owners of the tract of land upon which the .work was performed, nor that a partnership or joint enterprise of the defendants existed. However, plaintiff’s witness, Appleton, testified that each defendant in his and each other’s presence agreed that if defendant McKeever gave his check for $5,000, the cash part of the purchase price of $30,000, they, would pay their proportionate share, each one-quarter, and plaintiff’s assignor says, while he was at work upon -the land, the defendants came there and, examined the plans and made suggestions, and one of them, in the presence of the others, told him that they were joint owners of the land, each having a fourth interest in it, and the defendant McKeever himself testified that, in the transfer of this property and the purchase of this property, the title was taken in his name, acting for himself and the other three defendants, and each was equally interested to the extent of one-*604quarter in this property, and that these three defendants delegated to him the agency and authority to represent their interests as well as his own in all that was done in connection with this property; that he represented his codefendants besides himself and that they contributed to the expenses of running the property and carrying it on and they contributed each one-quarter, share to all expenses. The plaintiff’s proof shows that his services were worth the price sued for and that he performed the same, at the request of defendants, upon property of which they were the joint owners. Judgment affirmed, with costs.
Fitzsimons and O’Dwyer, JJ., concur.
Judgment affirmed, with costs.